Citation Nr: 1443282	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-30 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss, to include as secondary to right ear hearing loss and/or tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1987 to December 1994, and appears to have had additional periods of active service from November 1967 to December 1968, August 1972 to January 1973, January 1973 to June 1973, June 1973 to November 1974, and January 1975 to December 1987.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for left ear hearing loss.  The Veteran appealed the denial of service connection in this decision and the matter is now before the Board.

This case was previously before the Board in August 2013 as an application to reopen the above issue, and the Board reopened and remanded the matter for further evidentiary development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System electronic claims processing system.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss did not have its onset in service and is not etiologically related to service. 

2.  The Veteran's left ear hearing loss was not aggravated or caused by his tinnitus and/or right ear hearing loss. 


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss, to include as secondary to right ear hearing loss and/or tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was service connected for his right ear hearing disability in April 1996, but was denied service connection for his left ear hearing loss and tinnitus disorders.  In a March 2010 statement in support of reopening his claims, the Veteran contended that these disorders are related to his in-service exposure to acoustic trauma.  He was granted service connection for tinnitus in October 2011, and the Board remanded the case for further evidentiary development in August 2013 for his left ear hearing loss.


Service Connection for Left Ear Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases like sensorineural hearing loss, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word "chronic" will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In various statements in support of his claim, including a March 2010 statement from the Veteran asserting constant exposure to jet engine sounds for approximately 20 years in service without hearing protection, the Veteran and his representative contend his left ear hearing loss is related to his in-service exposure to acoustic trauma.  The RO has conceded acoustic trauma exposure due to the Veteran's service as his DD-214 shows his military occupational specialty (MOS) to be an Aviation Maintenance Material Control Chief.  Thus, the Veteran's statements are credible as they are consistent with the circumstances of his service. 

Here, the Veteran is claiming entitlement to service connection for loss of hearing to his left ear.  VA considers normal hearing to be from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded a VA audiological examination in May 2010 showing a pure tone threshold of 40 decibels in the 4000 Hertz frequency.  Moreover, the Veteran scored an 86% in speech recognition for his right ear and a 100% in his left ear on the Maryland CNC Test.  The examiner diagnosed the Veteran with normal to severe sensorineural hearing loss for the right ear and normal to mild degree of sensorineural hearing loss for the left ear.  Thus, the Veteran has a hearing loss disability for VA purposes. 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1377 n.4.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).

Recently, in a January 2014 informal hearing presentation, the Veteran and his representative contend that his left ear hearing loss is the result of in-service exposure to acoustic trauma.  However, the Board finds that determining the nexus of sensorineural hearing loss is beyond the scope of competency for a lay person such as the Veteran and his representative because the etiology of hearing loss is a complex medical question.  Thus, the Board affords minimal probative value to the Veteran's statements concerning the cause of his left ear hearing loss disability.  

However, the Veteran's claims file does contain competent evidence about his left ear hearing loss.  In a July 2010 medical opinion, a VA audiologist reviewed the May 2010 examination and noted that the Veteran's July 1994 separation examination documented a significant increase (worsening) of auditory threshold in the right ear relative to enlistment, and that the Veteran was service connected for this ear.  But, he stated that the left ear "hearing was well within the normal range at military separation" and that there was no evidence of left ear hearing loss noted in the Veteran's service records.  He determined that the Veteran's left ear hearing loss was not caused by or a result of military related acoustic trauma.  In August 2013, the Board found this medical opinion to be insufficient and remanded the Veteran's claim to the RO to obtain an addendum opinion. 

Another VA audiologist provided an addendum opinion in October 2013 stating that the evidence does not support a claim that the Veteran's left hearing loss was a result of or caused by military service because the Veteran's hearing in the left ear was normal at separation and there was no evidence of a significant threshold shift.  He explained that available anatomical and physiological evidence suggests that delayed post-exposure noise induced hearing loss is not likely, and that if hearing is normal at discharge and there is no significant threshold shift greater than normal progression and test re-test variability during military service, then there is no basis to conclude that a current hearing loss is causally related to military service, including noise exposure.  The audiologist reviewed the Veteran's claims file before reaching an opinion that there is no nexus between any current hearing loss and military service, regardless of the cause of the hearing loss.  The Board finds the audiologist's opinion to be highly probative because of expertise, training, education, proper support and rationale, and a thorough review of the Veteran's records.

In a December 2013 additional addendum opinion, another audiologist opined that the Veteran's MOS likely exposed him to excessive noise but the service treatment records do not indicate that this had a negative impact on his hearing.  She noted that the claims file documents that military noise exposure did not cause hearing loss during military service and that the Veteran had normal auditory thresholds at separation and a standard threshold shift did not occur for the left ear.  She also concluded that there was no nexus between any current hearing loss and military service, regardless of the cause of the hearing loss.  The Board also finds this opinion to be highly probative due to the audiologist's expertise, training, education, and a thorough review of the record, as well as the opinion's proper support and rationale.  

In weighing the probative value of VA medical professionals' opinions against the probative value of the Veteran's statements, the Board determines that VA medical professionals' opinions are more probative due to their competency to determine etiology of current sensorineural hearing loss.  Thus, the preponderance of the evidence is against a service connection for left ear hearing loss.  

Furthermore, as the evidence does not show, and the Veteran has not claimed, that any symptoms of left ear hearing loss began within one year of his discharge from service, the Board finds he is not entitled to service connection under 38 C.F.R. §§ 3.307 or 3.309.

Finally, the Board's August 2013 remand decision asked VA to provide an opinion as to whether the Veteran's right ear hearing loss disability aggravated the left ear disability, and whether the Veteran's tinnitus aggravated or caused the left ear hearing loss.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b).  

The December 2013 addendum medical opinion addressed these issues.  The audiologist noted that there was no scientific evidence that would cause hearing loss in one ear to aggravate hearing in the other ear, and that there was no scientific evidence that documents tinnitus aggravating or causing hearing loss.  Furthermore, the Veteran has not alleged any such connection between his service connected disabilities and the left ear hearing loss.  Thus, all of the evidence is against a finding for service connection for left ear hearing loss as secondary to right ear hearing loss and/or tinnitus. 

Therefore, as the preponderance of the evidence is against service connection for left ear hearing loss, to include as secondary to right ear hearing loss and/or tinnitus, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013)


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in March 2010, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  The duty to assist was further satisfied by a VA examination in May 2010, during which an examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, and laid factual foundations for the conclusions reached.  Subsequent examiners reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  

In a January 2014 informal hearing presentation, the Veteran's representative alleged that the medical opinions concerning the May 2010 VA examination were inadequate because they relied on an absence of a hearing problem at separation as a basis for a denial, and that the Veteran's noise exposure due to his MOS duties should serve as the in-service incident.  The Board notes that the October 2013 and December 2013 VA examiners provided a thorough rationale as to whether the Veteran's service was related to his current left ear hearing loss disability, in addition to documenting the lack of a threshold shift at his separation.  Moreover, the RO has conceded that the Veteran was exposed to acoustic trauma during his service, and the examiners took this information into account in reaching their opinions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the issue of left ear hearing loss for additional development, including obtaining a medical opinion on the matter of etiology of the claimed disorder and discussing any lay evidence related to continuity of symptomatology.  Accordingly, VA examiners have provided medical opinions on the subject in October 2013 and December 2013.  Therefore, the Board finds that the RO substantially complied with the August 2013 remand directive regarding service connection for left ear hearing loss, and the Board has properly proceed with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to service connection for left ear hearing loss is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


